Citation Nr: 1817251	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-32 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with mixed emotions and conduct, depression and primary insomnia (claimed as posttraumatic stress disorder).  

3.  Entitlement to an initial compensable rating for left knee chondromalacia.  

4.  Entitlement to an initial rating in excess of 20 percent prior to April 24, 2013, for degenerative disc disease of the lumbar spine.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Amy K. Hart, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran, his mother and his brother


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to March 2003, August 2008 to August 2009, and from March 2011 to July 2012, including combat service in Afghanistan, for which he was awarded a Combat Infantryman Badge.  He had additional periods of service with the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in April 2017.  

This case was before the Board in July 2017 when, in pertinent part, the Board granted an increased (60 percent) rating, but no higher, for degenerative disc disease of the lumbar spine and left leg sciatica with intervertebral disc syndrome, effective from April 24, 2013.  The decision also remanded entitlement to an earlier effective date for the grant of service connection for degenerative disc disease of the lumbar spine and left leg sciatica with intervertebral disc syndrome, tinnitus, left knee chondromalacia, and adjustment disorder with mixed emotions and conduct, depression and primary insomnia, and an initial increased rating for left leg sciatica, for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  A SOC was issued to the Veteran in July 2017, and the Veteran did not perfect his appeal.  Accordingly, those matters are not before the Board and are not addressed further.  

Evidence received during the pendency of this appeal, particularly Social Security Administration (SSA) records received since the July 2017 Board remand, raise a claim for TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is not a separate claim, but a part of the claims on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's July 2017 remand instructions included providing the Veteran a contemporaneous VA examination regarding his service-connected left knee chondromalacia, adjustment disorder with mixed emotions and conduct, depression and primary insomnia, as well as retroactive opinions as to the severity of the left knee disability throughout the appeal period and the lumbar spine disability prior to April 24, 2013.  The Board also requested a VA examination to determine whether the Veteran has a current hearing loss disability that initially manifested during active duty or is otherwise etiologically related to service.  The evidence shows that VA examinations were scheduled for August 2017, but the Veteran did not report.  However, notice of the scheduling of the examination is not of record, and in April 2017 hearing testimony, the Veteran's mother testified that the Veteran is disoriented to time (i.e., never knows the date), has a terrible short-term memory and cannot remember tasks.  In light of these facts, the Board will remand the appeal one more time in an attempt to obtain the needed examinations and opinions in his case.

As noted above in the Introduction, SSA records received since the July 2017 Board remand raise entitlement to TDIU.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board, and initial development on this matter is needed on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and appropriate notice for a claim for entitlement to TDIU. 

2. Obtain and associate any outstanding VA treatment records. 
 
3. Then schedule the Veteran for a VA examination to determine whether the Veteran has a current hearing loss disability, and if so, whether it is at least as likely as not (50 percent or greater probability) related to or had its onset during service.  In addressing this question, the examiner must concede in-service acoustic trauma resulting from the Veteran's combat service.  

4. Schedule the Veteran for a VA examination to determine the current severity of his psychiatric disorder.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

5. Then schedule the Veteran for appropriate VA examination to determine the current nature and severity of his left knee disability, and to provide a retrospective opinion as to the severity of the Veteran's lumbar spine disability prior to April 24, 2013, and the left knee disability since July 2012.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

(a) The examiner is requested to test the range of motion of both knees in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.  

(b) The examiner must also provide an opinion as to the range of motion throughout the appeal period (since July 2012) of both knees in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  

(c) The examiner is also requested to provide an opinion as to the range of motion of the lumbar spine from July 2012 - April 2013 in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  If examination is necessary to provide the requested opinion, such should be performed.  
(d) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of (1) the Veteran's lumbar spine from July 2012 - April 2013 and (2) the Veteran's knees since July 2012 due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

6. After the above development has been completed, and any other development as may be indicated by any response received as a consequent of the actions taken above, readjudicate the claims, to include whether TDIU is warranted.  If the benefits sought on appeal are not granted in full, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




